Citation Nr: 0830378	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus, secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision.


FINDINGS OF FACT

1.  The evidence of record reflects that following service, 
the veteran had no complaints of back pain for approximately 
35 years.

2.  There is no medical evidence linking a lower back 
disability to service.

3.  The veteran's claim of entitlement to service connection 
for type II diabetes mellitus, secondary to Agent Orange 
exposure, was denied by a January 2002 rating decision; the 
evidence submitted since January 2002 is cumulative, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2007). 

2.  The January 2002 rating decision denying service 
connection for type II diabetes mellitus secondary to Agent 
Orange exposure is final; new and material evidence has not 
been submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

The veteran contends that his current lower back condition is 
attributable to a 1969 in-service jeep wreck while he was 
stationed in Germany.  

While in service, the veteran sought treatment twice in July 
1969 for lower back pain after he fell down some steps.  The 
treating medical professional noted that no trauma was 
evident, finding a slight muscle spasm in the perispinal 
lumbar region.  The veteran's subsequent service medical 
records are void of any reference to treatment for or a 
diagnosis of a back condition, and no reference to a jeep 
accident.  The veteran's separation physical examination 
report notes his spine and other musculoskeletal system to be 
normal, and in the veteran's corresponding self-report of 
medical history, the veteran denied having back trouble of 
any kind.  

The veteran's claims file is void of any complaints of back 
pain until approximately 35 years after service.  A June 2005 
VA treatment record reveals that the veteran complained of 
chronic back pain.  An October 2005 VA treatment record 
reflects that he sought treatment for lower back pain after 
slipping and falling down, and he reported that he had a bad 
back from falling off a jeep while in service.  The treating 
medical professional noted a moderate lumbar muscle spasm, 
and a lumbosacral spinal x-ray reflected results within 
normal limits.  Subsequent VA treatment records reflect that 
the veteran complained of back pain in April, May, July and 
September 2006, frequently requesting pain medication and 
once requesting a back brace.  

A successful claim for service connection requires a showing 
of a current disability, and a demonstrated nexus between 
that disability and service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In this case, there is no evidence in the 
veteran's service medical records of the in-service jeep 
wreck in which the veteran claims he originally injured his 
back.  Moreover, the veteran's back was found to be normal at 
separation, and he denied any back trouble at that time, as 
well.  There then passes approximately 35 years before the 
veteran presents with a back complaint, and the only 
objective finding on exam, the veteran's lumbar muscle spasm, 
was noted two days after he reported having slipped and 
fallen.

While the veteran believes that he has a current back 
condition that is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Indeed, any contention of chronic pain since the 
1969 complaint is belied by the denial of any back complaints 
at separation, the normal findings on examination, and the 35 
years before any further back complaints were recorded.  The 
record itself does not support any possible nexus between the 
veteran's lower back condition and service given the absence 
of evidence of a disability at service separation and for the 
ensuing decades.  Accordingly, there is no basis upon which 
to establish service connection for this disability.

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
type II diabetes mellitus secondary to Agent Orange exposure 
was denied by a January 2002 rating decision.  The veteran 
did not perfect an appeal, and the decision became final.  
38 C.F.R. § 20.1103.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied, the evidence of 
record consisted of a DD-214 form, an Army service data 
report, service medical records, and VA treatment records.  
These showed that while the veteran served during the Vietnam 
Era, he did not serve in the Republic of Vietnam.  The Army 
service data report also reflects that there are no records 
of the veteran having herbicide exposure in service.  
Furthermore, the veteran's service medical records are void 
of any complaints of or treatment for diabetes mellitus.  The 
veteran's endocrine system was found to be normal at 
separation, and in his corresponding self-report of medical 
history he denied having any sugar or albumin in his urine.  
VA treatment records that were in the claims file at the time 
of the veteran's denial include a notation in October 2000 
that the veteran had recently been diagnosed with diabetes 
mellitus and subsequent treatment for this condition.  

In January 2002, the RO denied the veteran's claim after 
finding that the veteran was not entitled to presumptive 
service connection for type II diabetes mellitus because the 
evidence did not show that he served in Vietnam.  
Furthermore, the RO found that the veteran was not entitled 
to service connection on any other basis because the evidence 
failed to show diabetes mellitus during service or for many 
years thereafter and because the evidence failed to show that 
the onset of his diabetes in 2000 was related to service.

Evidence added to the record since the veteran's prior denial 
consists of the veteran's statement that he is entitled to 
service connection for diabetes mellitus because he was 
exposed to chemicals while stationed at the Chemical Warfare 
Center in Fort McClellan, as well as VA treatment records 
from May 2002 to October 2006, which continue to reflect the 
veteran's onset of diabetes in 2000 and his ongoing treatment 
for type II diabetes mellitus.  

The veteran's recent VA treatment records are cumulative 
because they continue to reflect medical evidence that was 
previously considered by the RO in its initial adjudication.  
Furthermore, the veteran's statement that he is entitled to 
presumptive service connection for diabetes mellitus based on 
his in-service chemical exposure while stationed at Fort 
McClellan is not new, as he made this assertion in his Notice 
of Disagreement in conjunction with his initial claim.  The 
veteran's claim was later readjudicated by a statement of the 
case, and the veteran did not perfect an appeal.  Moreover, 
the veteran's statement does not raise a reasonable 
probability of substantiating his claim.  While service 
connection may be granted on a presumptive basis for certain 
diseases associated with exposure to certain herbicide agents 
present in the Republic of Vietnam during the Vietnam Era, 
see 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313, 
Army service data contains no record of the veteran having 
herbicide exposure in service, and the veteran does not now 
contend, nor has he submitted any evidence reflecting that he 
served in Vietnam.  

Accordingly, the evidence submitted by the veteran is not new 
and material because it fails to suggest that he is entitled 
to presumptive service connection due to Agent Orange 
exposure while in Vietnam or that his current type II 
diabetes mellitus is attributable to service.  Given that new 
and material evidence has not been submitted, the veteran's 
claim is not reopened and the appeal is denied.  

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
a June 2006 letter, and as to the VA's duty to assist, the 
veteran's VA treatment and service medical records have been 
obtained, and the RO requested verification of the veteran's 
Vietnam service and potential herbicide exposure from the 
Army's service department.  Furthermore, no evidence 
identified by the veteran as relevant has not been obtained.  
He was not examined for VA purposes since that requirement is 
not triggered in claims to reopen until new and material 
evidence has been presented, and as discussed above, the 
record does not indicate any current back disability may be 
associated with an isolated back complaint in service.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for a lower back disability is denied.

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for a 
type II diabetes mellitus, secondary to Agent Orange 
exposure, is not reopened.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


